DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
 
Response to Amendment
The amendment filed 11 February 2021 has been entered. Claims 1-22 are pending in the application.

Claim Objections
Claim 13 is objected to because of the following informalities:  the recitation “the a sleeve-shaped guiding portion” of lines 14-15 should read “the sleeve-shaped guiding portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends from itself, and therefore is not in proper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, Claim 21 is being interpreted as depending from Claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curran (U.S. Patent 3,648,718), specifically the embodiment disclosed in Figures 10 and 10a (hereinafter referred to as Curran embodiment 1).
Regarding claim 13, Curran embodiment 1 discloses a globe valve with a globe valve member translationally movable along a stroke axis for adjusting a process fluid flow of a process plant, comprising:
a housing corpus 10 with a process fluid inlet (at 18), a process fluid outlet (at 19), a process fluid passage 33/34/37 arranged between the process fluid inlet and the process fluid outlet, and an 5actuating opening 36 configured to introduce an adjusting rod 14 configured to actuate the globe valve member 73, wherein the stroke axis intersects the actuating opening and the process fluid passage;
a housing cover 11 configured to cover the actuating opening, the housing cover including a through opening extending in a direction of the stroke axis that is 10configured to receive the adjusting rod;
an adapter 71 configured to configure the globe valve as a conical valve 73, the adapter comprising: a retaining flange portion 41 and a sleeve-shaped guiding portion (inside surface of 71) extending from the retaining flange portion in the direction of the stroke axis, the sleeve-shaped guiding portion including a guiding opening (top opening of 71 opened to 11) for coaxially and complimentary receiving the adjusting rod, 15wherein the housing corpus, together with the housing cover, defines a receptacle (space accommodating flange 41) in which the retaining flange portion is arranged; and
a rod seal (created by boss 74) located in the sleeve-shaped guide portion (the boss 74 is a portion of the cage 71, thus the seal is within the sleeve-shaped guide portion) configured to provide a seal between the adjusting rod and the adapter, the adapter including a receptacle (opening on top 71) for the rod seal in the sleeve-shaped guiding portion (FIG. 2, 2A, 10, 10a; Col. 5 line 66-Col. 8 line 56, Col. 10 line 51-65).

Regarding claim 18, Curran embodiment 1 discloses the rod seal is realized as a gap seal (the bearing bushing provides a gap seal, as the gap is only large enough to allow movement of the rod within the bearing) (FIG. 10, 10a; Col. 10 line 51-65).
Regarding claim 19, Curran embodiment 1 discloses a globe valve with a globe valve member translationally movable along a stroke axis for adjusting a process fluid flow of a process plant, comprising:
a housing corpus 10 with a process fluid inlet (at 18), a process fluid outlet (at 19), a process fluid passage 33/34/37 arranged between the process fluid inlet and the process fluid outlet, and an actuating opening 36 configured to introduce an adjusting rod 14 configured to actuate the globe valve member, wherein the stroke axis intersects the actuating opening and the process fluid passage;
a housing cover 11 configured to cover the actuating opening, the housing cover including a through opening (through which valve stem 14 passes) extending in the direction of the stroke axis that is configured to receive the adjusting rod; and
an adapter 71 configured to configure the globe valve as a conical valve 73, the adapter comprising a retaining flange portion 41 and a sleeve-shaped guiding portion (inside surface of 71) extending from the retaining flange portion in the direction of the stroke axis and having a guiding opening (top opening of 71 opened to 11) for coaxially receiving the adjusting rod, wherein:
the housing corpus, together with the housing cover, defines a receptacle (internal area created by 71 and 11) in which the retaining flange portion is arranged, and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Curran, specifically the embodiment disclosed in Figures 2 and 2A (hereinafter referred to as Curran embodiment 2) in view of Curran embodiment 1.
Regarding claim 1, Curran embodiment 2 discloses a valve housing modular system adapted to provide one of several different functional or constructional configurations for a globe valve configured to adjust a process fluid flow of a process plant, the globe valve including a stroke valve member movable in translation along a stroke axis, the valve housing modular system comprising:

a housing cover 11 configured to cover the actuating opening, the housing cover including a through opening (through which valve stem 14 passes) extending in the direction of the stroke axis that is configured to receive the adjusting rod; and
a plurality of different adapters 43 each configured for one of said different functional or constructional configurations, each of said plurality of different adapters including a cylindrical retaining flange 42 portion having a predetermined flange height and a predetermined flange diameter, wherein:
the housing corpus further includes a corpus interface (at 41) adapted to the cylindrical retaining flange portions, wherein a first adapter outer diameter (measured at the outer diameter of the flange 42) is dimensioned to match a predetermined corpus inner diameter (measured on the corpus at the flange 42);
the housing cover further includes a cover interface (lower end of bonnet 11) adapted to the cylindrical retaining flange portions; and
the housing corpus and the housing cover are collectively configured to selectively engage an individual one of the adapter to provide the globe valve with the corresponding functional or constructional configuration of the individual adapter (FIG. 2, 2A; Col. 5 line 66-Col. 8 line 56).
Curran embodiment 2 is silent regarding a plurality of different swappable adapters, where the at least one first adapter type and the at least one second adapter type are different types of adapters wherein the second adapter outer diameter is dimensioned to match a predetermined cover inner diameter.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Curran embodiment 2, by providing different swappable adapters, as taught by Curran embodiment 1, for the purpose of creating different flow paths for the fluid passing through the valve in order to achieve different desired flow characteristics of the fluid as it passes through the valve.
Regarding claim 2, Curran embodiment 2 discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the stroke valve member is carried by the adjusting rod, wherein an adapter of the plurality of adapters being of the first adapter type includes a sleeve-shaped guiding section (inside surface of 43) extending in the direction of the stroke axis from the respective cylindrical retaining flange portion and includes a guiding opening (top opening of 82 opened to bonnet 11) configured to coaxially receive the adjusting rod (FIG. 2, 2A).
Curran embodiment 2 is silent regarding at least one of the plurality of adapters is configured to configure the globe valve as a cone valve, the stroke 25valve member being a cone-like adjusting member.
However, Curran embodiment 1 teaches the bottom of the globe valve is shaped like a cone 73, the stroke 25valve member being a cone-like adjusting member (FIG. 10, 10a; Col. 10 line 51-65).

Regarding claim 3, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Curran embodiment 2 further discloses a rod seal (56 and the surface seal between 48 and 43) configured to provide a seal between the adjusting rod and the at least one of the plurality of adapters, the at least one of the plurality of adapters having a receptacle (36 above 51) for the rod seal in the sleeve-shaped guiding section (FIG 2, 2A).
Regarding claim 5, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Curran embodiment 2 further discloses the at least one of the plurality of adapters and/or the housing corpus includes a positive-locking connection (via 24) extending around the process fluid passage and/or being annular-shaped for receiving a flow divider (FIG. 2, 2A; Col. 6 line 7-17).
Regarding claim 6, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses at least one of the plurality of adapters is arranged in an axial direction with respect to the stroke axis between the housing corpus and the housing cover, the housing cover extending, from the adjusting rod, in a radial direction beyond the predetermined flange diameter (FIG. 2A).
Regarding claim 7, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.

Regarding claim 8, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Curran embodiment 2 further discloses the annular receptacle includes a predetermined axial height in the direction of the stroke axis and extends from the housing corpus to the housing cover, and at least one predetermined width, wherein the cylindrical holding flange portions of the plurality of adapters and the receptacle are complementarily shaped (FIG. 2A).
All heights and widths within a structure are inherently predetermined prior to manufacture.
Regarding claim 9, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the corpus interface is defined by a step-like recess of the housing corpus at its upper corpus end in the axial direction with respect to the stroke axis (FIG. 2A).
Regarding claim 10, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the corpus inner diameter corresponds to a flange diameter of at least one of the plurality of adapters (43) (FIG. 2A).
Regarding claim 11, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses at least one of the plurality of adapters is configured to configure the globe valve as a cage valve (FIG. 2) with a piston-like adjusting member 48 as the stroke valve member and a valve cage 43 surrounding the process fluid passage relative to the stroke axis, the 
Regarding claim 12, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the through opening is configured to receive a fastening section (at 27) configured to mount a pneumatic adjusting drive or mount a yoke 12 configured to carry an adjusting drive 13 (FIG. 2, 2A; Col. 5 line 57-65). 
Regarding claim 15, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the first adapter type (73 as taught by Curran embodiment 1) is a cone valve adapter type configured to configure the globe valve as a cone valve; and
the second adapter type (as taught by Curran embodiment 2) is a cage valve adapter type configured to configure the globe valve as a cage valve (FIG. 2, 2A, 10, 10a; Col. 10 line 51-65).
Regarding claim 16, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the first adapter type (73 as taught by Curran embodiment 1) is a cone valve adapter type configured to configure the globe valve as a cone valve, the stroke valve member being a cone-like adjusting member 73, which is carried by the adjusting rod; and
the second adapter type (as taught by Curran embodiment 2) is a cage valve adapter type configured to configure the globe valve as a cage valve with a piston-like adjusting member 48 as the stroke valve member and a valve cage surrounding the process fluid passage relative to the stroke axis, the valve cage including a translatory guide (inside surface of 43) cooperating with the piston-like adjusting member (FIG. 2, 2A, 10, 10a; Col. 10 line 51-65).

Curran embodiment 2 further discloses the corpus interface has a corpus inner diameter (corresponding to the radially inner portion of 41) corresponding to a flange diameter of at least one of the plurality of adapters; and
the cover interface has a cover inner diameter (lower indented portion of 11) corresponding to a collar diameter of an assembly collar of the respective one of the plurality of adapters (FIG. 2, 2A, 10, 10a).
Regarding claim 20, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the second adapter outer diameter is smaller than the first adapter outer diameter and forms a mounting collar (the vertically extending portion of the cage forms the collar through which the adapter is present) of the adapter to be inserted axially into the cover (FIG. 2, 2A, 10, 10a).
Regarding claim 21, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 20.
Curran embodiment 2 further discloses the mounting collar is designed to cooperate with a corresponding mounting inner surface of the cover as a sliding fit or clearance fit (FIG. 2, 2A, 10, 10a).
Regarding claim 22, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the adapter has a disc-shaped retaining flange section (at 41) of a flange diameter and an adjoining mounting collar section (the vertically extending portion of the cage), wherein the mounting collar extends axially in the direction of the stroke axis over a collar .

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Curran, specifically the embodiment disclosed in Figure 21 (hereinafter referred to as Curran embodiment 3) in view of Curran embodiment 1.
Regarding claim 1, Curran embodiment 2 discloses a valve housing modular system adapted to provide one of several different functional or constructional configurations for a globe valve configured to adjust a process fluid flow of a process plant, the globe valve including a stroke valve member movable in translation along a stroke axis, the valve housing modular system comprising:
a housing corpus 10 including a process fluid inlet (at 18), a process fluid outlet (at 19), a process fluid passage 33/34/37 arranged between the process fluid inlet and the process fluid outlet, and an actuating opening 36 configured to introduce an adjusting rod 14 that is configured to actuate the stroke valve member 48 along the stroke axis;
a housing cover 11 configured to cover the actuating opening, the housing cover including a through opening (through which valve stem 14 passes) extending in the direction of the stroke axis that is configured to receive the adjusting rod; and
an adapters 82 each configured for one of said different functional or constructional configurations, each of said plurality of different adapters including a cylindrical retaining flange 42 portion having a predetermined flange height and a predetermined flange diameter, wherein:
the housing corpus further includes a corpus interface (at 41) adapted to the cylindrical retaining flange portions, wherein a first adapter outer diameter (measured at the outer diameter of the flange 42) is dimensioned to match a predetermined corpus inner diameter (measured on the corpus at the flange 42); 

the housing corpus and the housing cover are collectively configured to selectively engage an individual one of the adapter to provide the globe valve with the corresponding functional or constructional configuration of the individual adapter (FIG. 2, 2A, 21; Col. 5 line 66-Col. 8 line 56, Col. 15 line 1-20).
Curran embodiment 3 is silent regarding a plurality of different swappable adapters, where the at least one first adapter type and the at least one second adapter type are different types of adapters wherein the second adapter outer diameter is dimensioned to match a predetermined cover inner diameter.
However, Curran embodiment 1 teaches a different and swappable adapter 71 wherein the at least one first adapter type (43 from Curran embodiment 2) and the at least one second adapter type are different types of adapters (the adapters 43 and 71 are different types of cages as the side wall openings 51 and 72 respectively are different shapes, thus allowing for different flow characteristics between the two embodiments) wherein the second adapter outer diameter (measured at the outer portion of the vertically extending portion of the cage) is dimensioned to match a predetermined cover inner diameter (the inner diameter of the cover is positioned such that the cover inner and adapter outer diameters match each other as they both provide surface seals between the components and the components they contact) (FIG. 2, 2A, 10, 10a; Col. 5 line 66-Col. 8 line 56, Col. 10 line 51-65).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Curran embodiment 3, by providing different swappable adapters, as taught by Curran embodiment 1, for the purpose of creating different flow paths for the fluid passing through the valve in order to achieve different desired flow characteristics of the fluid as it passes through the valve.

Curran embodiment 3 further discloses the stroke valve member which is carried by the adjusting rod, wherein the at least one of the plurality of adapters includes a sleeve-shaped guiding section (inside surface of 82) extending in the direction of the stroke axis from the respective cylindrical retaining flange portion and includes a guiding opening (top opening of 82 opened to bonnet 11) configured to coaxially receive the adjusting rod (FIG. 2, 2A, 21).
Curran embodiment 3 is silent regarding at least one of the plurality of adapters is configured to configure the globe valve as a cone valve, the stroke 25valve member being a cone-like adjusting member.
However, Curran embodiment 1 teaches the bottom of the globe valve is shaped like a cone 73, the stroke 25valve member being a cone-like adjusting member (FIG. 10, 10a; Col. 10 line 51-65).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Curran embodiment 2, by shaping the bottom of the globe valve cone-shaped, as taught by Curran embodiment 3, for the purpose of creating a surface that protrudes beyond the seat ring 45 to assure a complete seal in the event that the surface of the globe valve experiences degradation.
Regarding claim 4, Curran embodiment 3, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 3 further discloses the cone-like adjusting member includes a sleeve-shaped collar 81 and a pressure relief channel 50 extending through the cone-like adjusting member (created by the modification above in Claim 2) in an axial direction relative to the stroke axis, the at least one of the plurality of adapters carrying a seal (surface seal between 81 and 82) cooperating with the sleeve-shaped collar (FIG. 2, 2A, 10, 10a, 21).

Response to Arguments
11 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Curran embodiments 1 and 2 do not in combination teach different adapters.  The dimensions of the openings of the cages are different, and therefore the cages are different.  Accordingly, as the cages of Curran are being interpreted as the adapters, the adapters are different.  Applicant further argues that the adapter outer diameter is not matching the corpus inner diameter.  Both of the adapter outer diameter and the corpus inside adapter are both established to create a surface seal with the components with which they contact.  The diameters of both the adapter and corpus are thus chosen to achieve this goal.  As both of the adapter outer diameter and the corpus inside adapter create surface seals, the diameters are matching in their function, and therefore meet the limitation as set forth in the claims.
Applicant next argues that the sleeve-shaped guiding portion does not meet the limitation that a seal be created between the guiding opening and the adjusting rod.  The boss 74 is an element of cage 71, and therefore is an included portion of the adapter.  Since the rod passes through the boss in a manner that creates a surface seal between the components, the limitation is met.  Accordingly, applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753